           Case 3:17-ad-00019         Document 6        Filed 07/30/19       Page 1 of 2




                          UNITED STATES DISTRICT COURT
                              DISTRICT OF OREGON
                                   OFFICE OF THE CLERK
                                  Mark O. Hatfield U.S. Courthouse
MARY L. MORAN                          1000 S.W. Third Ave.                      MELISSA AUBIN
Clerk of Court                          Portland, OR 97204                        Chief Deputy Clerk


                                                                     July 30, 2019


Kay Teague
Sokol & Foster, P.C.
735 SW First Avenue
Fl 2
Portland, OR 97204


Subject:   Certificate of Good
           Standing

Dear Attorney Kay Teague:

Enclosed is the Certificate of Good Standing you requested. Please let me know if I can be of any
further assistance.

                                                                Sincerely,


                                                                /s/Jennifer Norgate

                                                                Atttorney Admissions
                                 Case 3:17-ad-00019         Document 6        Filed 07/30/19      Page 2 of 2




                                                  UNITED STATES DISTRICT COURT
                                                       DISTRICT OF OREGON

                                                              CERTIFICATE OF GOOD STANDING

                                                 I, Mary L. Moran, Clerk of the United States District Court for the District of Oregon,

                                                                               DO HEREBY CERTIFY


                                                                               Kay Teague
                                               was duly admitted to practice in this Court and is in good standing as a member of the bar.




Dated at Portland, Oregon, on July 30, 2019.                                       MARY L. MORAN
                                                                                   Clerk of Court
                                                                             By:
                                                                                   Jennifer Norgate
                                                                                   Attorney Admissions Clerk
